

Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT, is by and between WPCS International
Incorporated, a Delaware corporation (the "Company"), and Jeffrey Voacolo, David
Voacolo, Joseph Voacolo and Tracy Hossler (individually a "Holder" and
collectively the "Holders").


WHEREAS, pursuant to a Stock Purchase Agreement between the Company, Voacolo
Electric Incorporated, a New Jersey corporation, and the Holders, dated as of
the date hereof (the “Acquisition Agreement”), (i) the Company issued to the
Holders an aggregate of 113,534 shares of common stock, $.0001 par value of the
Company and (ii) after the first anniversary of the Closing thereunder the
Company may issue to the Holders additional shares of common stock, $.0001 par
value of the Company (the shares of stock issued under (i) and (ii) are
collectively, the “Common Stock”); and


WHEREAS, pursuant to the terms of and in order to induce the Holders to enter
into the Acquisition Agreement, the Company and the Holders have agreed to enter
into this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Holders hereby agree as follows:


1. Mandatory Registration. The Company shall file a registration statement with
the Securities and Exchange Commission (the “SEC”) which seeks to register the
shares of Common Stock issuable to the Holders upon consummation of the
Acquisition Agreement (the "Registerable Securities") under the Securities Act
of 1933 (the “1933 Act”), no later than forty-five (45) days after the date of
receipt of written demand of the Holders. The Company will use its best efforts
to cause such registration statement to be declared effective by the SEC within
one hundred twenty (120) days after the initial filing with the SEC. In the
event the Company intends to file a registration statement under the 1933 Act
(other than on Form S-4, S-8 or other inapplicable form), the Company shall
provide written notice to the Holders of such intent. The Holders shall have a
period of five (5) business days to notify the Company in writing if the Holders
wish to have their Registrable Securities included in such registration
statement, in which case the Registrable Securities shall be included.


2. Cooperation with Company. The Holders will cooperate with the Company in all
respects in connection with this Agreement, including, timely supplying all
information reasonably requested by the Company and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registerable Securities, at no expense to the Holders.


3. Registration Procedures. If and whenever the Company is required by any of
the provisions of this Agreement to use its best efforts to effect the
registration of any of the Registerable Securities under the 1933 Act, the
Company shall (except as otherwise provided in this Agreement), as expeditiously
as possible:


 
1

--------------------------------------------------------------------------------

 
a. prepare and file with the SEC a registration statement and shall use its best
efforts to cause such registration statement to become effective and remain
effective until all the Registerable Securities are sold or become capable of
being publicly sold without registration under the 1933 Act.


b. prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the 1933 Act with respect to the sale or other disposition of all
securities covered by such registration statement whenever the Holder or Holders
of such securities shall desire to sell or otherwise dispose of the same
(including prospectus supplements with respect to the sales of securities from
time to time in connection with a registration statement pursuant to Rule 415 of
the SEC);


c. furnish to each Holder such numbers of copies of a summary prospectus or
other prospectus, including a preliminary prospectus or any amendment or
supplement to any prospectus, in conformity with the requirements of the 1933
Act, and such other documents, as such Holder may reasonably request in order to
facilitate the public sale or other disposition of the securities owned by such
Holder;


d. use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as each Holder shall reasonably request, and do any and all other
acts and things which may be necessary or advisable to enable such Holder to
consummate the public sale or other disposition in such jurisdiction of the
securities owned by such Holder, except that the Company shall not for any such
purpose be required to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified or to file therein any general
consent to service of process;


e. use its best efforts to list such securities on any securities exchange on
which any securities of the Company is then listed, if the listing of such
securities is then permitted under the rules of such exchange;


f. enter into and perform its obligations under an underwriting agreement, if
the offering is an underwritten offering, in usual and customary form, with the
managing underwriter or underwriters of such underwritten offering;


g. notify each Holder of Registerable Securities covered by such registration
statement, at any time when a prospectus relating thereto covered by such
registration statement is required to be delivered under the 1933 Act, of the
happening of any event of which it has knowledge as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and


 
2

--------------------------------------------------------------------------------

 
h. furnish, at the request of any Holder on the date such Registerable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such Registerable Securities are not being sold through
underwriters, on the date the registration statement with respect to such
Registerable Securities becomes effective, (i) an opinion, dated such date, of
the counsel representing the Company for the purpose of such registration,
addressed to the underwriters, if any, and to the Holder making such request,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the Holder of such Registerable Securities may
reasonably request and are customarily included in such an opinion and (ii)
letters, dated, respectively, (1) the effective date of the registration
statement and (2) the date such Registerable Securities are delivered to the
underwriters, if any, for sale pursuant to such registration from a firm of
independent certified public accountants of recognized standing reasonably
selected by the Company, addressed to the underwriters, if any, and to the
Holder making such request, covering such financial, statistical and accounting
matters with respect to the registration in respect of which such letters are
being given as the Holder of such Registerable Securities may reasonably request
and are customarily included in such letters.


4. Expenses. All expenses incurred in any registration of the Holders'
Registerable Securities under this Agreement shall be paid by the Company,
including, without limitation, printing expenses, fees and disbursements of
counsel for the Company, expenses of any audits to which the Company shall agree
or which shall be necessary to comply with governmental requirements in
connection with any such registration, all registration and filing fees for the
Holders' Registerable Securities under federal and State securities laws, and
expenses of complying with the securities or blue sky laws of any jurisdictions
pursuant to Section 3(h)(i); provided, however, the Company shall not be liable
for (a) any discounts or commissions to any underwriter; (b) any stock transfer
taxes incurred with respect to Registerable Securities sold in the Offering or
(c) the fees and expenses of counsel for any Holder, provided that the Company
will pay the costs and expenses of Company counsel when the Company's counsel is
representing any or all selling security holders.


5. Indemnification. In the event any Registerable Securities are included in a
registration statement pursuant to this Agreement:


a. Company Indemnity. Without limitation of any other indemnity provided to any
Holder, to the extent permitted by law, the Company shall indemnify and hold
harmless each Holder, the affiliates, officers, directors and partners of each
Holder, any underwriter (as defined in the 1933 Act) for such Holder, and each
person, if any, who controls such Holder or underwriter (within the meaning of
the 1933 Act or the Securities Exchange Act of 1934 (the "Exchange Act")),
against any losses, claims, damages or liabilities (joint or several) to which
they may become subject under the 1933 Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a "Violation"): (i) any alleged untrue
statement of a material fact contained in such registration statement including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the 1933 Act, the Exchange Act, or any state securities law or any
rule or regulation promulgated under the 1933 Act, the Exchange Act or any state
securities law, and the Company shall reimburse each such Holder, affiliate,
officer or director or partner, underwriter or controlling person for any legal
or other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to any Holder in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by any such Holder or any other officer, director or controlling
person thereof.


 
3

--------------------------------------------------------------------------------

 
b. Holder Indemnity. Each Holder shall indemnify and hold harmless the Company,
its affiliates, its counsel, officers, directors and representatives, any
underwriter (as defined in the 1933 Act) and each person, if any, who controls
the Company or the underwriter (within the meaning of the 1933 Act or the
Exchange Act), against any losses, claims, damages or liabilities (joint or
several) to which they may become subject under the 1933 Act, the Exchange Act
or any state securities law, and the Company shall reimburse each such Holder,
affiliate, officer or director or partner, underwriter or controlling person for
any legal or other expenses incurred by them in connection with investigating or
defending any loss, claim, damage, liability or action; insofar as such losses,
claims, damages or liabilities (or actions and respect thereof) arise out of or
are based upon any statements or information provided by such Holder to the
Company expressly for use in connection with the offer or sale of Registerable
Securities.


c. Notice; Right to Defend. Promptly after receipt by an indemnified party under
this Section 5 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 5
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in and if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Agreement only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Agreement.


 
4

--------------------------------------------------------------------------------

 
d. Contribution. If the indemnification provided for in this Agreement is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the responsibility of the
indemnifying party on the one hand and the indemnified party on the other hand
in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount any Holder shall be obligated to
contribute pursuant to this Agreement shall be limited to an amount equal to the
proceeds to such Holder of the Registerable Securities sold pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which the Holder has otherwise been required
to pay in respect of such loss, claim, damage, liability or action or any
substantially similar loss, claim, damage, liability or action arising from the
sale of such Registerable Securities).


e. Survival of Indemnity. The indemnification provided by this Agreement shall
be a continuing right to indemnification and shall survive the registration and
sale of any Registerable Securities by any person entitled to indemnification
hereunder and the expiration or termination of this Agreement.


6. Remedies.


a. Time is of Essence. The Company agrees that time is of the essence of each of
the covenants contained herein and that, in the event of a dispute hereunder,
this Agreement is to be interpreted and construed in a manner that will enable
the Holders to sell their Registerable Securities as quickly as possible after
such Holders have indicated to the Company that they desire their Registerable
Securities to be registered. Any delay on the part of the Company not expressly
permitted under this Agreement, whether material or not, shall be deemed a
material breach of this Agreement.


b. Remedies Upon Default or Delay. The Company acknowledges the breach of any
part of this Agreement may cause irreparable harm to a Holder and that monetary
damages alone may be inadequate. The Company therefore agrees that the Holder
shall be entitled to injunctive relief or such other applicable remedy as a
court of competent jurisdiction may provide. Nothing contained herein will be
construed to limit a Holder's right to any remedies at law, including recovery
of damages for breach of any part of this Agreement.


 
5

--------------------------------------------------------------------------------

 
7. Notices.


a. All communications under this Agreement shall be in writing and shall be
mailed by first class mail, postage prepaid, or telegraphed or telexed with
confirmation of receipt or delivered by hand or by overnight delivery service,


b. If to the Company, at:
 

WPCS
 International Incorporated

One East Uwchlan Avenue, Suite 301
         Exton, Pennsylvania 19341 
Attn: Andrew Hidalgo, President
 
or at such other address as it may have furnished in writing to the Holders of
Registerable Securities at the time outstanding, or


c. if to any Holder of any Registerable Securities, to 65 Patterson Avenue,
Trenton, New Jersey 08610 or at such other address as he or she may have
furnished in writing to the Company at the time outstanding.


d. Any notice so addressed, when mailed by registered or certified mail shall be
deemed to be given three (3) days after so mailed, when telegraphed or telexed
shall be deemed to be given when transmitted, or when delivered by hand or
overnight shall be deemed to be given when delivered.


8. Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Company and each of the Holders.


9. Amendment and Waiver. This Agreement may be amended, and the observance of
any term of this Agreement may be waived, but only with the written consent of
the Company and the Holders of securities representing a majority of the
Registerable Securities; provided, however, that no such amendment or waiver
shall take away any registration right of any Holder of Registerable Securities
or reduce the amount of reimbursable costs to any Holder of Registerable
Securities in connection with any registration hereunder without the consent of
such Holder; further provided, however, that without the consent of any other
Holder of Registerable Securities, any Holder may from time to time enter into
one or more agreements amending, modifying or waiving the provisions of this
Agreement if such action does not adversely affect the rights or interest of any
other Holder of Registerable Securities. No delay on the part of any party in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any party of any right, power or
remedy preclude any other or further exercise thereof, or the exercise of any
other right, power or remedy.


 
6

--------------------------------------------------------------------------------

 
10. Counterparts; Attorney’s Fees. One or more counterparts of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument. The prevailing
party in any action or proceeding relating to or arising out of this Agreement
shall recover its reasonable attorney’s fees and other costs from the
non-prevailing party, in addition to any other relief to which such prevailing
party is entitled.


11. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York, without giving effect to
conflicts of law principles.


12. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.


13. Headings. The headings in this Agreement are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.


IN WITNESS WHEREOF, the undersigned has executed or caused to be duly executed
this Registration Rights Agreement as of the 30th day of March, 2007.



        WPCS INTERNATIONAL INCORPORATED  
   
   
    By:   /s/ ANDREW HIDALGO      

--------------------------------------------------------------------------------

Andrew Hidalgo,   Chief Executive Officer

           
   
   
       /s/ JEFFREY VOACOLO  

--------------------------------------------------------------------------------

Jeffrey Voacolo    

           
   
   
       /s/ DAVID VOACOLO  

--------------------------------------------------------------------------------

David Voacolo    

           
   
   
      /s/ JOSEPH VOACOLO  

--------------------------------------------------------------------------------

Joseph Voacolo    

           
   
   
    /s/ TRACY HOSSLER  

--------------------------------------------------------------------------------

Tracy Hossler    


 